Citation Nr: 0004871
Decision Date: 01/24/00	Archive Date: 09/08/00

DOCKET NO. 91-50 331               DATE JAN 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to a rating in excess of 30 percent for
psychosomatic low back pain prior to May 7, 1996, and in excess of
40 percent for lumbar myofascial pain syndrome from May 7, 1996, to
November 7, 1996.

2. Entitlement to a rating higher than 40 percent for lumbar
myofascial pain syndrome after November 7, 1996.

3. Entitlement to a rating higher than 50 percent for mood disorder
secondary to low back pain after November 7, 1996.

REPRESENTATION

Appellant represented by: Melinda K. Hart, Attorney at Law

ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from February 1976 to March 1978,,

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a May 1991 rating decision in which the Department of
Veterans Affairs (VA) regional office (RO) denied an increased
rating for disability then diagnosed as psychosomatic low back pain
and rated as 10 percent disabling. In April 1992, the Board
remanded this matter to the RO to afford the veteran a VA
examination. In a March 1994 decision, the Board denied an
increased rating. That decision was vacated by the United States
Court of Veterans Appeals (now the United States Court of Appeals
for Veterans Claims, hereinafter referred to as the Court). In June
1996, the Board remanded the matter to the RO for conduct of a
social and industrial survey and VA orthopedic and psychiatric
examinations.

By a rating decision in June 1996, the RO assigned a 30 percent
rating for the service-connected disability under Diagnostic Code
9505, effective from the date of the claim for an increased rating
in June 1990. The matter of entitlement to an increased rating
remains before the Board on appeal. Cf AB v. Brown, 6 Vet. App. 35
(1993) (where a claimant has filed a notice of disagreement as to
an RO decision assigning a particular rating, a subsequent RO
decision assigning a higher rating, but less than the maximum
available benefit, does not abrogate the pending appeal).

In its June 1996 Remand, the Board referred to the RO tile issue of
entitlement to a total disability rating for based on individual
unemployability due to service- connected disabilities (TDIU). The
veteran was awarded that benefit by the RO's April 1999 rating
decision, effective from January 13, 1998. The claims folder

2 -

contains no indication that the veteran has filed a notice of
disagreement with the effective date assigned for TDIU.

In December 1999, the veteran submitted evidence to the Board in
support of her claim for service connection for a right shoulder
disorder. That issue is referred to the RO for appropriate
development.

REMAND

This case presents a complex situation, as it arises from an appeal
of a May 1991 rating decision that confirmed and continued a 10
percent disability evaluation, under Diagnostic Code 9505, for a
service-connected disability diagnosed as psychosomatic low back
pain. The 10 percent rating had been in effect from March 1978 and
had been assigned in a July 1978 rating decision that had granted
service connection for this disability.

Between the date of the June 1990 claim for an increased rating,
which led to the May 1991 rating decision that was appealed, and
the present, there have been several changes in the rating criteria
that have affected the disability evaluations assigned for this
disability.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court
held that, when there has been a change in an applicable statute or
regulation after a claim has been filed but before a final decision
has been rendered, VA must apply the version of the statute or
regulation which is most favorable to the claimant, unless Congress
has expressly provided otherwise or has authorized VA to provide
otherwise and VA has done so. Accordingly, with respect to claims
involving ratings for disorders affected by a change in regulations
which were pending on the date of such change, it well be necessary
to determine whether the amended regulations or the previously
existing regulations are more favorable to the claimant. The
General Counsel of VA, in a precedent opinion, has held that the
determination of whether an amended regulation is more beneficial
to a claimant than the prior provisions must be made

- 3 -

on a case-by-case basis. VAOPGCPREC 11-97 (O.G.C. Prec 11-97).
According to the cited opinion, when there is a pertinent change in
a regulation while a claim is on appeal to the Board, the Board
must take two sequential steps. First, the Board must determine
whether the amended regulation is more favorable to the claimant
than the prior regulation. Second, the Board must apply the more
favorable provision to the facts of the case.

Effective from November 7, 1996, the criteria for rating mental
disabilities were revised. Prior to November 7, 1996, Note (4)
following the General Rating Formula for Psychoneurotic Disorders
provided that when two diagnoses, one organic and the other
psychological or psychoneurotic, are presented covering the organic
an psychiatric aspects of a single disability entity, only one,
percentage evaluation will be assigned under the appropriate
diagnostic code determined by the rating board to represent the
major degree of disability. When the diagnosis of the same basic
disability is changed from an organic one to one in the
psychological or psychoneurotic categories, the condition will be
rated under the new diagnosis. 38 C.F.R. 4.132 (1996). Thus, prior
to November 1996, only one rating could be assigned for the organic
and psychiatric aspects of such disability. This basic rule was
continued in the revised rating schedule at 38 C.F.R. 4.126(ii)
(1999), which provides that when a single disability has been
diagnosed both as it physical condition and as a mental disorder,
the rating agency shall evaluate it using a rating code that
represents the dominate (more disabling) aspect of the condition.
Reference is made to 38 C.F.R. 4.14, which is the general rule
against pyramiding.

Also, effective from May 7, 1996, a new Diagnostic Code 5025, for
fibromyalgia (fibromyositis, primary fibromyalgia syndrome), was
added to the rating schedule. The rating decision in April 1997
recognized both this new diagnostic code - assigning a 40 percent
rating for the service-connected disability, effective from May 7,
1996, using this diagnostic code - and the revision in the rating
criteria for mental disorders effective from November 7, 1996. The
April 1997 rating decision applied 38 C.F.R. 4.126(d). The 40
percent rating under Diagnostic Code 5025 was based on the presence
of widespread musculoskeletal pain plus depression.

- 4 -

The April 1999 rating decision continued the 40 percent rating for
myofascial pain syndrome. It also, however, assigned a separate
rating for mood disorder secondary to low back pain (previously
diagnosed as dysthymia) - 10 percent from November 7,, 1996, and 50
percent from January 1, 1998. It stated that the two disabilities
could be rated separately from November 7, 1996. It did not discuss
the application of 38 C.F.R. 4.126(d).

As the 40 percent rating assigned under Diagnostic Code 5025 had
included consideration of the presence of depression, and as the
April 1999 rating decision did not discuss the application of 38
C.F.R. 4.126(d), the Board concludes that additional action by the
RO is warranted before the Board can consider the current ratings
assigned by the RO.

Accordingly, the case is REMANDED to the RO for the following
action:

1. The RO should again consider the disability evaluations assigned
for the service-connected mood. disorder secondary to low back pain
(previously diagnosed as dysthymia) and the service-connected
lumbar myofascial pain syndrome (previously evaluated under
Diagnostic Code 9505 as low back pain, psychosomatic in origin).
Particular consideration should be given to 38 C.F.R. 4.126(d) and
to the rating criteria under Diagnostic Codes 9435 and 9025.

2. If any benefit sought on appeal, for which a notice of
disagreement has been filed, remains denied, the appellant and
representative, if any, should be furnished a supplemental
statement of the case - which should include 38 C.F.R. 4.126(d) --
and given the opportunity to respond thereto.

5 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MARY GALLAGHER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 -



